Citation Nr: 1003412	
Decision Date: 01/22/10    Archive Date: 02/01/10

DOCKET NO.  09-03 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to a compensable disability rating for 
service-connected bilateral hearing loss prior to September 
16, 2009 and in excess of 30 percent disabling from September 
16, 2009. 

2.  Entitlement to a total rating for compensation based on 
individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1953 to June 1955.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which denied the benefits sought on 
appeal.

The record reveals that the Veteran's claim was readjudicated 
by an October 2009 rating decision wherein the RO increased 
the disability rating for service-connected hearing loss from 
noncompensable to 30 percent disabling, effective September 
16, 2009, the date of the VA examination.  However, as the 
increase did not constitute a full grant of the benefits 
sought, the Veteran's claim for a higher initial rating 
remains in appellate status for both the period before and 
after September 16, 2009.  See AB v. Brown, 6 Vet. App. 35, 
38- 39 (1993).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

In August 2009, the Board remanded the Veteran's claim for 
additional development.  As a preliminary matter, the Board 
finds that the remand directives have been substantially 
completed, and, thus, a new remand is not required to comply 
with the holding of Stegall v. West, 11 Vet. App. 268 (1998).

As will be discussed in greater detail below, the evidence of 
record shows that the Veteran has claimed unemployability due 
to his service-connected bilateral hearing loss and, 
therefore, the issue of entitlement to a TDIU has been 
reasonably raised by the record.  This issue is considered 
part and parcel to the Veteran's claim for an initial 
increased rating for bilateral hearing loss.  Rice v. 
Shinseki, 22 Vet. App. 447 (2009).  The issue of entitlement 
to a TDIU is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  For the portion of the appeal period prior to September 
16, 2009, the Veteran has demonstrated no worse than Level I 
hearing impairment in his right ear and Level II hearing 
impairment in his left ear.

3.  For the portion of the appeal period beginning September 
16, 2009, the Veteran has demonstrated no worse than Level VI 
hearing impairment in his right ear and Level VI hearing 
impairment in his left ear.


CONCLUSIONS OF LAW

1.  Prior to September 16, 2009, the criteria for an initial 
compensable rating for hearing loss have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.7, 4.85, Diagnostic Code 6100 
(2009).

2.  From September 16, 2009, the criteria for an initial 
disability rating in excess of 30 percent for hearing loss 
have not been met.  38 U.S.C.A.  §§ 1155, 5103, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.7, 
4.85, Diagnostic Code 6100 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The notice required must be provided 
to the claimant before the initial unfavorable decision on a 
claim for VA benefits, and it must (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  

The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  
The amendments apply to applications for benefits pending 
before VA on, or filed after, May 30, 2008.  The amendments, 
among other things, removed the notice provision requiring VA 
to request the Veteran to provide any evidence in the 
Veteran's possession that pertains to the claim.  38 C.F.R. § 
3.159(b)(1).

Upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

With regard to claims for increased disability ratings for 
service-connected conditions, the law requires VA to notify 
the claimant that, to substantiate a claim, the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and 
remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 
(Fed. Cir. 2009).  The claimant must be notified that, should 
an increase in disability be found, a disability rating will 
be determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration.  
Finally, the notice must provide examples of the types of 
medical and lay evidence that the Veteran may submit (or ask 
the VA to obtain) that are relevant to establishing her or 
his entitlement to increased compensation.  However, the 
notice required by section 5103(a) need not be specific to 
the particular Veteran's circumstances; that is, VA need not 
notify a Veteran of alternative diagnostic codes that may be 
considered or notify of any need for evidence demonstrating 
the effect that the worsening of the disability has on the 
particular Veteran's daily life.  Vazquez-Flores v. Shinseki, 
580 F.3d 1270 (Fed. Cir. 2009).  The notice must be provided 
prior to an initial unfavorable decision by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

In this case, the Veteran is challenging the initial 
disability rating assigned following the grant of service 
connection for bilateral hearing loss.  In Dingess, the Court 
held that in cases where service connection has been granted 
and an initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  Id. 
at 490-91.  Thus, because the notice that was provided before 
service connection was granted was legally sufficient, VA's 
duty to notify has been satisfied.

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The Veteran's service treatment 
records as well as all identified and available VA and 
private medical records pertinent to the years after service 
are in the claims file and were reviewed by both the RO and 
the Board in connection with the Veteran's claims.  Moreover, 
in addition to obtaining all relevant medical records, VA 
afforded the Veteran examinations in May 2008 and September 
2009 with respect to the claim on appeal.  To that end, when 
VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
The Board finds that the May 2008 and September 2009 VA 
examinations are adequate, as they were predicated on a 
review of the claims file and all pertinent evidence of 
record as well as on a physical examination, and provide 
medical information needed to address the rating criteria 
relevant to this case.  See Barr, supra.  Furthermore, in 
Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007), the 
Court noted that VA had revised its hearing examination 
worksheets to include the effect of a Veteran's bilateral 
hearing loss disability on occupational functioning and daily 
activities.  See Revised Disability Examination Worksheets, 
Fast Letter 07-10 (Dep't of Veterans Affairs Veterans Apr. 
24, 2007); see also 38 C.F.R. § 4.10 (2009).  In regard to 
the May 2008 examination, the Board observes that the 
examiner did not discuss the functional effects of the 
Veteran's bilateral hearing loss.  However, the Veteran was 
provided another VA examination in September 2009, pursuant 
to the Board's August 2009 remand, and the examiner discussed 
the functional effects of the Veteran's bilateral hearing 
loss.  In Martinak, the Court noted that even if the 
audiologist's description of the functional effects of the 
Veteran's hearing disability was somehow defective, the 
Veteran bears the burden of demonstrating any prejudice 
caused by a deficiency in the examination.  The Veteran, as a 
lay person, is competent to submit evidence of how the 
hearing loss affects his everyday life.  See Layno v. Brown, 
6 Vet. App. 465, 469- 470 (1994) (finding that lay testimony 
is competent when it regards features or symptoms of injury 
or illness).  The Veteran has not alleged any defect with the 
September 2009 VA examination and, therefore, the Board finds 
that the examination report is adequate.  Lastly, the Board 
recognizes the Veteran's general contentions that the VA 
examinations do not accurately reflect the true level of his 
hearing loss because it was performed in complete silence 
without background noise.  However, the Board notes that the 
examinations were conducted in accordance with VA regulations 
regarding hearing loss.  Accordingly, the Board finds that 
VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the issues on appeal 
has been met.         38 C.F.R. § 3.159(c) (4).  For these 
reasons, the Board concludes that VA has fulfilled the duty 
to assist the Veteran in this case.

LAW AND ANALYSIS

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  Where a Veteran appeals 
the initial rating assigned for a disability at the time that 
service connection for that disability is granted, evidence 
contemporaneous with the claim and with the initial rating 
decision granting service connection would be most probative 
of the degree of disability existing at the time that the 
initial rating was assigned and should be the evidence "used 
to decide whether an original rating on appeal was erroneous 
. . . ."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  
If later evidence indicates that the degree of disability 
increased or decreased following the assignment of the 
initial rating, "staged" ratings may be assigned for 
separate periods of time based on facts found.  Id.

The severity of a hearing loss disability is determined by 
applying the criteria set forth at 38 C.F.R. § 4.85 (2009).  
Under these criteria, evaluations of bilateral hearing loss 
range from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1,000, 2,000, 3,000 and 
4,000 cycles per second.  See 38 C.F.R. § 4.85 (2009).

To evaluate the degree of disability from defective hearing, 
the rating schedule establishes eleven auditory acuity levels 
from level I for essentially normal acuity through level XI 
for profound deafness.  38 C.F.R. § 4.85 (2009).  To evaluate 
an individual's level of disability, Table VI is used to 
assign a Roman numeral designation for hearing impairment 
based on a combination of the percent of speech 
discrimination and the pure tone threshold average.  38 
C.F.R. § 4.85(b) (2009). Table VII is used to determine the 
percentage evaluation by combining the Roman numeral 
designations for hearing impairment for each ear.  38 C.F.R. 
§ 4.85(e) (2009).

If puretone thresholds in each of the specified frequencies 
of 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, 
an evaluation can be based either on Table VI or Table VIa, 
whichever results in a higher evaluation.  38 C.F.R. § 
4.86(a) (2009).

When the puretone threshold is 30 decibels or less at 1000 
Hertz and 70 decibels or more at 2000 Hertz, the Roman 
numeral designation for hearing impairment will be chosen 
from either Table VI or Table VIa, whichever results in the 
higher numeral, and that numeral will then be elevated to the 
next higher Roman numeral.                    38 C.F.R. § 
4.86(b) (2009).

As noted above, the April 2008 rating decision granted 
service connection for bilateral hearing loss and assigned a 
noncompensable disability rating, effective January 9, 2008.  
However, in an October 2009 rating decision, the RO increased 
the disability rating to 30 percent, effective September 16, 
2009.  Thus, the Board will first determine whether the 
Veteran is entitled to a higher initial disability evaluation 
prior to September 16, 2009.  

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to an initial compensable disability 
rating prior to September 16, 2009.   

The May 2008 VA examination reveals a pure tone threshold 
average of 51.25  decibels in the right ear and 51.25 
decibels in the left ear.  Speech recognition was found to be 
92 percent in the right ear and 88 percent in the left ear.  
These audiometric findings equate to Level I hearing in the 
right ear and Level II hearing in the left ear.  See 38 
C.F.R. § 4.85, Table VI.  When those values are applied to 
Table VII, it is apparent that the noncompensable rating for 
the Veteran's bilateral hearing loss is accurate and 
appropriately reflects his bilateral hearing loss under the 
provisions of 38 C.F.R. § 4.85.

The Board acknowledges that the Veteran submitted private 
treatment records with respect to his bilateral hearing loss.  
However, the Board finds that these private records are not 
adequate for rating purposes.  Although there were speech 
discrimination scores noted in one report, it is not clear 
how the speech discrimination scores were determined.  For VA 
purposes, the Maryland CNC Test must be used.  38 C.F.R. § 
4.85(a).  

The private records reflect that audiometric testing was done 
in June 2005 and June 2006, and the results of the June 2005 
testing showed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
15
60
55
60
LEFT
N/A
25
45
50
50

These results yield a puretone threshold average of 48 for 
the right ear and 43 for the left ear.  38 C.F.R. § 4.85(d).  
The June 2006 audiogram results showed pure tone thresholds, 
in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
35
20
60
60
LEFT
N/A
40
35
55
55

These results yield a puretone average of 44 for the right 
ear and 46 for the left ear.  38 C.F.R. § 4.85(d).  

The private audiogram results were provided in graph form, 
and the Board has depicted the numerical results from the 
graph as shown in the charts above.  See Kelly v. Brown, 7 
Vet. App. 471, 474 (1995) (noting that, because interpreting 
results from an audiometric graph involves fact finding, the 
Court is precluded from engaging in such fact finding in the 
first instance, and remanding in part because the Board did 
not discuss the results of the private audiometric testing).  
However, these testing results remain inadequate for VA 
rating purposes because it is not clear that the private 
audiologist used the Maryland CNC for speech discrimination 
testing as required by VA regulation.  38 C.F.R. § 4.85(a).  

Nevertheless, the Board has examined the puretone results in 
order to confirm that the findings there are similar to the 
puretone results on the most contemporaneous VA examination.  
Concerning this, the Board notes that the private puretone 
averages are indeed very close to those which the VA examiner 
found on audiometric testing in May 2008 which was an average 
of 51 percent for each ear.  In fact, the private puretone 
threshold averages of 48 and 44 percent for the right ear and 
43 and 46 percent for the left ear are less favorable to the 
Veteran's claim than the VA results because they were lower 
than the average of 51 percent for each ear found on the May 
2008 VA examination.  Therefore, the Board concludes that 
remanding this case for an audiologist to review the puretone 
averages on the private reports in order to render an opinion 
about a discrepancy or lack of consistency with the VA 
audiometric findings is not necessary because the findings on 
the private and VA examinations are so similar.

Based on the audiometric data from the VA audiological 
examination, the Board finds that the noncompensable 
disability rating is appropriate for the portion of the 
appeal period prior to September 16, 2009, and that there is 
no basis for a higher rating.  38 C.F.R. §§ 4.85 and 4.86, 
Diagnostic Code 6100.

Furthermore, in consideration of the evidence of record under 
the laws and regulations as set forth above, the Board finds 
that the Veteran is not entitled to an initial disability 
rating in excess of 30 percent since September 16, 2009.  In 
this regard, the Veteran was afforded an additional VA 
examination on September 16, 2009.  The report revealed a 
pure tone threshold average of 55 decibels in the right ear 
and 51.25 decibels in the left ear.  Speech recognition was 
found to be 64 percent in the right ear and 64 percent in the 
left ear.  These audiometric findings equate to Level VI 
hearing in the right ear and Level VI hearing in the left 
ear.  See 38 C.F.R. § 4.85, Table VI.  When those values are 
applied to Table VII, it is apparent that the 30 percent 
disability rating for the Veteran's bilateral hearing loss is 
accurate and appropriately reflects his bilateral hearing 
loss under the provisions of 38 C.F.R. § 4.85.

In making the above determinations, the Board recognizes the 
Veteran's statements and the statements from members of his 
family.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  H.W. 
explained that the Veteran cannot hear many things including 
the PA sound system, at the dinner table, or when driving in 
the car.  J.B. explained that the Veteran had a substantial 
hearing loss and had a difficult time in a setting of any 
type of background noise or voices.  She also stated that she 
was concerned about the Veteran's safety.  R.D.W. also 
explained that the Veteran had major difficulties with 
hearing loss and has problems hearing conversations when 
there was any background noise.  He also had difficulty with 
anything that was high-pitched and when someone was not 
directly facing him.  Nevertheless, as was explained above, 
the assignment of disability ratings for hearing impairment 
is derived by a mechanical application of the rating schedule 
to the numeric designation assigned after audiometric results 
are obtained.  Thus, the Board has no discretion in this 
matter and must predicate its determination on the basis of 
the results of the audiology studies of record.  See 
Lendenmann v. Principi, 3 Vet. App. 345 (1992).  In other 
words, the Board is bound by law to apply VA's rating 
schedule based on the Veteran's audiometric results.  See 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The Board has also considered referral for extra-schedular 
consideration including based on the lay statements noted 
above.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).  
Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).

An extraschedular disability rating is warranted based upon a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2009).  An exceptional case is said to include 
such factors as marked interference with employment or 
frequent periods of hospitalization as to render 
impracticable the application of the regular schedular 
standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-
step inquiry for determining whether a veteran is entitled to 
an extraschedular rating.  First, the Board must first 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the Board must determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms." Third, if the rating schedule is inadequate to 
evaluate a Veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the Veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service-
connected bilateral hearing loss is inadequate.  It does not 
appear that the Veteran has an "exceptional or unusual" 
disability; he merely disagrees with the assigned disability 
rating for his level of impairment.  In other words, he does 
not have any symptoms from his service-connected bilateral 
hearing loss that are unusual or are different from those 
contemplated by the schedular criteria.  Indeed, the 
Veteran's complaints regard his difficulty hearing.  The 
Veteran has reported that he cannot participate in 
conversations, his enjoyment of television and music is 
decreased, and he cannot hear sermons at church.  The 
September 2009 VA examiner noted that the Veteran's hearing 
impairment resulted in difficulty understanding speech in 
presence of background noise, difficulty trying to 
participate in conversation, talking on the phone, watching 
television, and listening to music.  The Veteran also stated 
that he had difficulty hearing turn signals approaching 
sirens or whether his car was running.  Although the Board 
recognizes the Veteran's complaints, the evidence simply does 
not show that his disability is unusual or exceptional.  Cf 
Martinak v. Nicholson, 21 Vet. App. 447 (2007).  The Board 
recognizes the Veteran's hearing difficulties, but finds that 
the rating criteria reasonably describe the Veteran's 
disability level, which centers on his hearing impairment.  
Therefore, the Veteran's disability picture is contemplated 
by the rating schedule and no extraschedular referral is 
required.  See VAOPGCPREC 6-96.  Further inquiry into 
extraschedular consideration is moot.   See Thun, supra.

In view of the foregoing, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
for an initial compensable rating prior to September 16, 2009 
and for a disability rating in excess of 30 percent since 
September 16, 2009.  Thus, the benefit of the doubt doctrine 
is not applicable and the claim is denied.  See             
38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1991).


ORDER

Entitlement to an initial compensable disability rating prior 
to September 16, 2009 is denied.

Entitlement to an initial disability rating in excess of 30 
percent disabling from September 16, 2009 is denied.



REMAND

The Veteran has submitted numerous statements regarding his 
unemployability.  He has stated that his service-connected 
bilateral hearing loss makes it impossible for him to obtain 
employment because he cannot engage in conversation.  

The Court has recently held that a request for TDIU, whether 
expressly raised by a Veteran or reasonably raised by the 
record, is not a separate claim for benefits, but is rather 
part of the initial adjudication of a claim.  Rice v. 
Shinseki, 22 Vet. App. 447 (2009).  Thus, when entitlement to 
TDIU is raised during the appeal of an initial rating for a 
disability, it is part of the claim for benefits for the 
underlying disability.  Id at 454.

The Board observes that the Veteran has explicitly stated 
that his service-connected bilateral hearing loss results in 
his unemployment.  In several lay statements from the 
Veteran's family, H.W. stated that the Veteran would be 
unable to work at any kind of job that required conversation 
and about the only thing he could work at would be some type 
of manual labor and at his age, it would be very limited.  
J.B. also stated that in her opinion, the Veteran could not 
hold a public job that required verbal communication, even 
one such as Walmart or McDonald's.  Further, the Board 
recognizes that the Veteran's physician submitted a letter in 
June 2005 where he explained that the Veteran was not a 
suitable jury candidate because he had a hearing loss that 
made it difficult to understand voices in a large or noisy 
environment.  Thus, the Board finds that a claim of 
entitlement to a TDIU is reasonably raised by the record.  
However, the RO has not expressly adjudicated the issue of 
entitlement to a TDIU.  The Veteran would therefore be 
prejudiced if the Board were to decide this claim without 
prior adjudication by the RO.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the Veteran has 
been prejudiced thereby).  Accordingly, the claim for 
entitlement to TDIU must be remanded to the RO for 
adjudication prior to the rendering of a decision by the 
Board on this claim.

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The RO/AMC must consider whether the 
Veteran is entitled to TDIU under the 
provisions of 38 C.F.R. § 4.16, based on 
impairment attributable to his service-
connected disorders consisting of 
bilateral hearing loss and tinnitus.  See 
Rice v. Shinseki, 22 Vet. App. 447 (2009).  
In so doing, the RO may decide to pursue 
further development of the Veteran's 
employment history, or to obtain 
additional medical evidence or medical 
opinion, as is deemed necessary.

2.  If the benefit sought is not granted, 
the Veteran and his representative should 
be furnished a Supplemental Statement of 
the Case, and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


